Title: From George Washington to Myles Cooper, 15 April 1774
From: Washington, George
To: Cooper, Myles



Revd Sir,
[Mount Vernon] April 15th 1774

As your letter (& accot) to Mr Custis, was receivd by him posterior to the one written to me, & not immediately given into my hands, (as the young Gentn since his marriage has been good part of his time in Maryland) I could not make you the

enclos’d remittance much sooner. You will now receive a Draft on Messrs Osgood Hanbury & Company for £65 Sterling, which please to dispose of, & with the money arising, discharge the several claims which you have taken the trouble to collect, against Mr Custis; whose residence at Kings College, I little expected would have been of such short duration; otherwise, I shou’d not (as his Guardian) have thought myself justifyed in incurring so great an expence; not that I think he could have got conveniently & agreeably fixed in the College for less than what is charged on that Account, but then, for the benefit of only three months residence there, this might have been avoided. however, as his discontinuance at it, is an act of his own, & much against my judgement, he can only blame me (if he blames at all) for yielding too easily to his importunities, supported by the concurrence of his relations. I could have wished, Sir, you had been pleased to make a charge in the accot for your own trouble, or that I knew what was customary & proper to be allowed on these occasions. I am, Revd Sir, Your very humble Servt

G: Washington

